DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 16/601,035 filed on 10/14/2019. Claims 1-20 are pending in the office action.

Prior Arts
Zheng et al., (US2015051734) is regarded as being the prior art closest to the subject-matter of claim 1, and discloses (the references between parentheses applying to this document) a method comprising: (i) receiving, at data processing hardware, a maneuver for a legged robot and a current state of the legged robot, the maneuver comprising one or more movement events for the legged robot to perform (see “The method also includes determining desired joint and contact link accelerations based on the set of reference motions and the state of the floating-base robot’ in paragraph [0014] and see also "the contact points are determined using the desired contact state 245 from the reference motion 240 and the current contact link positions of the actual robot as shown as input at 211 from state data collection step 230’ in paragraph [0036] and figure 2); (ii) transforming, by the data processing hardware, the maneuver and the current state of the legged robot into a nonlinear optimization problem, the nonlinear optimization problem configured to optimize an unknown force and an unknown position vector (see “the step performed at 214 involves computation of the contact wrenches 215 via the computation of contact forces that satisfy the friction constraint and that realize the desired reference motion of the floating base as much as possible (based on the desired contact state 245 from the motion capture data 240 [...])" in paragraph [0036] and figure 2, in combination with "Now, with regard to optimizing the contact forces [...] contact forces are subject to the nonlinear friction constraints described [...] The tracking controller, therefore, may be thought of as including of two steps: (1) optimize the contact forces considering the friction constraints; and (2) optimize the joint torques considering the contact link acceleration constraint’ in paragraphs [0044, 0045], and with "Therefore, computing the joint torques and associated contact forces typically results in a nonlinear optimization problem with complex constraints" in paragraph [0063)); at a first time instance: (iii) linearizing, by the data processing hardware, the nonlinear optimization problem into a first linear optimization problem (see equations 14 and 15 in paragraphs [0047, 0048)); (iv) determining, by the data processing hardware, a first solution to the first linear optimization problem using quadratic programming (see equations 14 and 15 in paragraphs [0047, 0048)); (v) generating, by the data process hardware, a joint command to control motion of the legged robot during the maneuver based on the second solution (see "the torques 217 are passed in control signals to the simulator/robot 220 to control its movements" in paragraph [0036] and figure 2).
Zheng does not teach: 
(I) at a second time instance subsequent to the first time instance:
(II) linearizing, by the data processing hardware, the nonlinear optimization problem into a second linear optimization problem based on the first solution at the first time instance;
(Ill) determining, by the data processing hardware, a second solution to the second linear optimization problem based on the first solution using the quadratic programming.
Lee et al., (U.S. Pat. 8,994,312).
Lee teaches a method includes determining whether a robot is walking and a direction in which the robot is walking; measuring an amount of time taken for a sole of a foot of the robot to step on the ground; calculating an imaginary reaction force applied to the sole using a trigonometric function having, as a period, the measured amount of time taken for the sole to step on the ground; and applying the calculated imaginary reaction force to a Jacobian transposed matrix and converting the imaginary reaction force into a drive torque for a lower extremity joint of the robot (the abstract, fig. 2).
Lee does not teach: at a first time instance: linearizing, by the data processing hardware, the nonlinear optimization problem into a first linear optimization problem; determining, by the data processing hardware, a first solution to the first linear optimization problem using quadratic programming; and at a second time instance subsequent to the first time instance; linearizing, by the data processing hardware, the nonlinear optimization problem into a second linear optimization problem based on the first solution at the first time instance; determining, by the data processing hardware, a second solution to the second linear optimization problem based on the first solution using the quadratic programming.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach: at a second time instance subsequent to the first time instance: linearizing, by the data processing hardware, the nonlinear optimization problem into a second linear optimization problem based on the first solution at the first time instance; and determining, by the data processing hardware, a second solution to the second linear optimization problem based on the first solution using the quadratic programming; and generating, by the data process hardware, a joint command to control motion of the legged robot during the maneuver based on the second solution, in combination with other limitations recited in claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/           Primary Examiner, Art Unit 2851